Title: [March 28. Saturday. 1778.]
From: Adams, John
To: 


      March 28. Saturday. 1778. Last night and this morning We were in the thoroughfare of all the Ships from Bourdeaux. A great number of them were always in Sight. By Observation to day our Latitude was forty six degrees three minutes north, about seven minutes South of the middle of the Isle of Rea. We were therefore about twenty leagues from the Tower of Cordovan. We had no Wind, but a very disagreable Suel Swell, and nothing could be more tedious to me than this idle Life. I had not yet learned the French Word, Ennui, but I felt enough of it.
      Last Evening We had two little Incidents, which were very unpleasant. One was, the French Barber, attempting very roughly to go below, contrary to orders, the Centinell, after repeatedly announcing his orders, and giving warning of the consequences to no effect, cutt off his Toe with a Cutlace. The French People on board, as was very natural, at first were allarmed and expressed much resentment, but finding on Inquiry, that the fellow had been wholly deserved all he had suffered and the Centinell had done no more than his duty they all very honourably acquiesced.
      The other disagreable incident was this. Our English Prisoners, though in general they behaved very well, were sometimes out of humour, and had made some invidious remarks upon our Officers and Men and their awkward Conduct of the Ship, and especially on the Evening of Saint Patricks day, when many of them declared they would get drunk, and I suppose had been as good as their Words, were overheard to wish to meet a British Man of War and hinted that We could not stand an Engagement of half an hour with a british Vessell of half our force &c. &c. &c. On this day one of these Prisoners a little more elevated than Usual, grew out of temper and was very passionate and abusive to Mr. Vernon, and afterwards to Captain Palmes of the Marines, but a little prudent language used to both parties composed their humours and the difficulty subsided.
      Captain McIntosh was of North Britain, and had been twenty Years before a Lieutenant of a Man of War. He was very open and decided against America, in her contest, and his Passions were so engaged that they easily inkindled.
      
      
      Mr. Gault was an Irish Gentleman, and as decided against America, at least in her Claim of Independence as the other.
      Mr. Wallace was more reserved, cautious, silent and secret. Jealousies arose among the Men, that the Prisoners were plotting with some of our profligate People. But I believed the Suspicion was not well grounded; at least that there was not much danger to be apprehended from any such Intrigues.
      All day Yesterday, and all the forenoon of this day We had been looking out for Land, with no light Apprehensions on our Approach to the dangerous and unexperienced Coast of France, where a sandy Shore generally extends a great Way into the Sea, and very shoal Water is often at a great distance from Land. The Country also is very flatt and low so that a Vessell gets into very shallow Water before the Land is discerned. About four O Clock, We cryed France! France! We saw the Isles of Rhee and Oleron, between which two, is the Entrance into the Harbour of Rochelle, which is about half way between Nantes and Bourdeaux. The land was extreamly level and low, scarcely visible. We saw a Tower. The Water was but twenty or thirty fathoms deep. The Bottom all Sand: in all respects the reverse of the Spanish Coast on the other Side of the Bay of Biscay. In the Afternoon We had an entire calm and Mr. Goss played upon his Violin and the Sailors danced, which seemed to have a happy effect on their Spirits and put them all in good humour. Numbers of small Birds from the Shore, came along to day, some of which alighted on our Rigging, Yards &c. One of them a little Lark We caught. These Birds venture from the Shore till they loose sight of it, and then they fly till they are so fatigued, that the instant they alight upon a Ship, they drop to sleep.
     